Exhibit 1.1 Sappi Limited Announcement 10December 2010 Sappi Limited Reg No 1936/008963/06 (Incorporated in the Republic of South Africa) JSE Code SAP ISIN code ZAE 000006284 NYSE code SPP (“Sappi” or “the Company”) CANCELLATION OF CREDIT SALE AND COMBINED OPTION/DEFERRED SALE TRANSACTIONS In terms of paragraph 3.63 of the Listings Requirements of the JSE Limited, we hereby provide the following information regarding the cancellation by Sappi of credit sale and combined option/deferred sales allocations under the Sappi Limited Share Incentive Scheme to the undermentioned directors of the Company and its major subsidiary companies: Date of transaction : 9 December 2010 Nature of transaction : Cancellation of credit sale and combined option/deferred sale allocations under the Sappi Limited Share Incentive Scheme Date of allocation : 13 February 2003 (*see below) Allocation price : R112.83 and R20.27 (*see below) Vesting period : Over 5 years, maximum 8 years, expiring 13 February 2011 The allocations concerned consisted of an initial allocation and then an allocation arising from entitlement in terms of the Sappi rights offer in December 2008, both of which allocations were required to be taken up/paid for in conjunction with each other.The average price of the allocations is well above the current market price and the Board has decided that it would not be in the best interests of the Company to enforce payment by the participants concerned.The purpose of the Share Scheme is to offer participants an incentive and to force participants to pay for these allocations would impose a hardship on participants and serve as a disincentive.The allocations have therefore been cancelled in terms of the rules of the Scheme. Class of security : Ordinary shares Extent of interest : Direct beneficial The necessary authority in terms of 3.66 was obtained and these were off-market transactions. DIRECTOR’S NAME COMPANY ALLOCATION DATE NUMBER OF SHARES ALLOCA- TION PRICE VALUE H de Jongh Sappi Southern Africa 13/2/2003 4 500 R112.83 R507 735.00 H de Jongh Sappi Southern Africa 5 400 *R 20.27 R109 458.00 T S Hawkes Sappi Southern Africa 13/2/2003 1 400 R112.83 R157 962.00 T S Hawkes Sappi Southern Africa 1 680 *R 20.27 R34 053.60 R D Hope Sappi Fine Paper North America 13/2/2003 15 000 R112.83 R1 692 450.00 R D Hope Sappi Fine Paper North America 18 000 *R 20.27 R364 860.00 D M Mncube Sappi Southern Africa 13/2/2003 4 500 R112.83 R507 735.00 D M Mncube Sappi Southern Africa 5 400 *R 20.27 R109 458.00 C M Mowatt Sappi Southern Africa 13/2/2003 3 500 R112.83 R394 905.00 C M Mowatt Sappi Southern Africa 4 200 *R 20.27 R85 134.00 L J Newman Sappi International SA 13/2/2003 5 000 R112.83 R564 150.00 L J Newman Sappi International SA 6 000 *R 20.27 R121 620.00 D J O’Connor (Company Secretary) Sappi Limited 13/2/2003 3 000 R112.83 R338 490.00 D J O’Connor (Company Secretary) Sappi Limited 3 600 *R 20.27 R72 972.00 2 DIRECTOR’S NAME COMPANY ALLOCATION DATE NUMBER OF SHARES ALLOCA- TION PRICE VALUE J Passler Sappi International SA 13/2/2003 5 000 R112.83 R564 150.00 J Passler Sappi International SA 6 000 *R 20.27 R121 620.00 G Pearce Sappi Fine Paper Europe 13/2/2003 R112.83 R67 698.00 G Pearce Sappi Fine Paper Europe *R 20.27 R14 594.40 R Peelman Sappi International SA 13/2/2003 R112.83 R56 415.00 R Peelman Sappi International SA *R 20.27 R12 162.00 A Rossi Sappi Southern Africa 13/2/2003 8 000 R112.83 R902 640.00 A Rossi Sappi Southern Africa 9 600 *R 20.27 R194 592.00 Swartz LA Sappi Limited 13/2/2003 15 000 R112.83 R1 692 450.00 Swartz LA Sappi Limited 18 000 *R 20.27 R364 860.00 M R Thompson Sappi Limited 13/2/2003 15 000 R112.83 R1 692 450.00 M R Thompson Sappi Limited 18 000 *R 20.27 R364 860.00 G M van Aarde Sappi Southern Africa 13/2/2003 3 000 R112.83 R338 490.00 G M van Aarde Sappi Southern Africa 3 600 *R 20.27 R72 972.00 A J W van der Merwe Sappi Southern Africa 13/2/2003 6 000 R112.83 R676 980.00 A J W van der Merwe Sappi Southern Africa 7 200 *R 20.27 R145 944.00 * Allocations arising from rights offer December 2008 whose allocation date, in terms of the rules of the Share Scheme, is deemed to be the allocation date relating to those allocations from which the entitlements to the rights offer allocation arose. Denis O’Connor Group Secretary
